EXHIBIT A
6/25/2020 Encl (15}(2}.Jog

h

 

ttos /maili.qooale.com/mail/u/0/#inbox/F MicgxwJWXVFLBpDAjsCnBllbF NsPSPC ?projector=1

Enclosure (15)

14
6/25/2020 Enel (15)(3) jpg

ntios-/mail.coodle com/mail/u/OMinbox/FMicgxwJ WXVFLBpDhijsCnBllbFNsPSPC ?projector=1

 

Enclosure 65)

v4
6/25/2020

Enel (18 4).jpg

 

 

rere pea

PRP ot kas

Enclosure (15)

1H
6/26/2020

Encl (15}(1).Jpg

 

Enclosure (15)

4h
6/25/2020

Encl (45)(5).PNG

 

Enclosure (19)

ah
6/25/2020 Enel (15}(6}.Jpg

https://mail. google. com/mail/wO/finbox/FMfogxwJWXV FLEpDhjsCnBlibFNsPSPC ?projectar=1

 

Enclosure (15)

11
6/25/2020

Lae Be

 

Encl (27)41}.PNG

 

Ait aaanin nam feniliiAdinkewiEMfec:. WAPXYVEL AnDhisCnRBiIbFNsPSPC ?oraiactor=1

Enclosure (17)

1A
6/25/2020

Enel (17}(2).jps

eed

eee

 

Oh coe etn nas ie nil ifiinh&awiMfanws MAY VEL RathieCaRihENsPSPcenrolactor=4

Enclosure (11)

a
6/25/2020 Encl (17)(3).PNG

 

" ¥ Z
a : ees eae = é mre eae,
ae é a : : oon ie aS j ies
Bese : z

Bear:

FS

 

 

 

Wades ee RT OR IS Oa ein baad

Enclosure (17)

41
6/25/2020

Enol (174). jpo

 

Enclosure (1)

4p
6/25/2020 * Encl (17){8).ipg

Enclosure (19

 
6/25/2020

fenae.

wee CLARA FIR Pe

 

Enci (47)(6).PNG

 

AMELIA BOAO ania nbn eed

Enclosure (7)

14
6/25/2020

mm
a
a
~
=
A
=
=
~
a
y
a

 

UR HL aE ee AID De hin na itht Ale Da De nraiactiars |

Enclosure (V7)

Ta
6/25/2020

ron at

fenct (17K9)Jpa

 

ARIE ORL a MRM ORM neninntared

Enclosure (17)

1/1
6/25/2020

Appa

ee

 

ty aan ar are

re

 

Encl {17)(40).PNG

 

JA PLR LUMO 94a abr

Enclosure (1)

441
6/25/2020

 

ark ace

 

Enel (17)(12).PNG

 

DAI) pa bine DH CRIn DOOM Inesinetae

 

Enclosure (17)

441
6/25/2020

Enel (17}(13) jpg

 

A te IMA On Din OS DELO AAD COM Gnraliantar—4

Enclosure (1)
6/25/2020

dear

Enc! (17414). jpg

 

CURA PE PN eR RI OO neni A

Enclosure ()}

1
6/28/2020 Encl (17)(15).PNG

hitps://mail.google.com/mall/u/OMinbox/F MicgxwJWXVFLBpDhjsCnBitbFNsPSPC ?projector=1

 

Enclosure (17)

1A
6/25/2020 Encl (17)(48).PNG

Hactosure (Dp

 

14

De Ae iC eee RARE Rahn on GEKA SOO %nrAiastarst
_Enol (17)(17).PNG

6/25/2020

tina Hinail annala ramimaitiufiinbav/EMienyw.WXVEL RothisCnBlibFNsPSPC?oralector |

 

Enclosure (17)

Thi
6/25/2020

Enct (17)(19).PNG

 

OAD ORL RIA ODO See in nine d

Enclosure (17)

444
6/25/2020

- Enc} (17)(20).PNG

 

OAD Re OO ROR IO aeninnbared

Enclosure (17)

1H
6/25/2020

Bette nitn ad

Encl (17)(21),PNG

 

ananta am fanilhdfdinhavicbdfercws MPUED anDhietnRlthENsPSPr tnroinciar=4

Enclosure (1)

VA
6/25/2020 Encl (17}(22).PNG

hiinnHasadl annaln namin alll un dbahbaviEMfenwna, MPV EI AnDhisCnBlhFNsPSPCPoroieclor=1

 

Enclosure (17)

qi
6/25/2020 _ Enel (1723) Jpa

 

Enclosure (7)
1H

Ltleadimall anania namimaill iiitinbaviEhMfecwa. WXVE! RadhisCnBitbFNsPSPC?orciector=1
6/25/2020 Enel (17){243.PNG

 

Enclosure (17)

bHredfimall anarnie anmimalth iAinkavieMfeov, WXVEL RadhisCnAltbFNsPSPC ?oroieclor=1 144
6/25/2620

Encl (43}(1)Jpg

 

 

a tee ed

LieiN MilabauilhAfaensc DADYUCE Pnttbie tn RthEAlePSPr?nimiactor=1

Enclosure (13)

1
> Encl (43\2)ipg

6/25/2020

Enclosure (13)

 
6/25/2020

Encl (17(8).PNG

 

cana fee AHI havi dna: MAIYUEE BathietnRIhFNsPSPC Pnrale

 

Enclosure (|)

14
6/25/2020

rae

Enci (14){1}.jpg

 

Ay om ra AeA

 

Enclosure (\4)

4
6/25/2020 Enct (14){2).PNG

PAE ET ae
experience a resurgance in COVID
cases is inesponsinle and sadish.

 

%&. fon. Val Demings 3
Unfarluinatety, flotiaa is evoatdatiag bnew
sega in COVID-1S canag. Lurga yes io do
ayyyihing you can te prateel poursell and
your neutbers. Vai p mask, Lieat
galleries.

 

FESS ALE UTE ceetitee

 

hltos://mail.qoogle.com/maii/w/O/#inbox/EM fegxwJWXVFLBpDhjsCnBltoFNsPSPC ?projector=t

Enclosure (4)

TA
6/26/2020

Enel (17)(11) dpa

_ Reps Val Demings ) nN

: Tiodhed a Healing and Hope’
night to speak with our cornet
America groves,

The pisesdany’s plan toh

falas y) Mlodda and clsevararn 38 wit
eeporente erasuigonce in COD
aan piuespansibhe aid 6

£:. Top. Vat Geniags &

hindiortosisatedy, § Rirds de bypde eco gee
sine AOy! agen Pecdje thig 1G
sean hey anpaeil aed
géud htuyegey Wiser a May LAW *

aah

 

hitnef/mail aonale.comimailiu/OMinbox/F MicaxwJWXVFLBpDhisCnBittFNsPS PC? projector=1

Enclosure (D

i
6/25/2020

prea

Enc} (17)(18).PNG

 

TARAIT Rembta te Db ae DOOM nasin tars

Enclosure (17)

qi
6/25/2020

Mae igen rS
Ele pee STIS,
ee

ea

Enel (16}Jpg

 

Enclosure (16)

4h
EXHIBIT B
8/3/2020 IMG_9502.PNG

[CIS O ME SACIAN cod tots,

kate @ || bim! @bradsbitch9... -Jul3 v
Shia said fuck the police and I'm here for it

FUCK YOUR
POLICE DEPT.

 

https:/drive.google.com/drive/folders/1-XydaWaptDa2L7h_HrFhud-mIB3xzZj5x 14
8/3/2020 IMG_9744.PNG

tl) L Freaky MVP & BCoIMN ctoa Rote)
grift free or die @GRIFTSHOP - Jun 23

Kimberley Johnson @ @A... - Jun 23 |

When was the last time police pepper-
sprayed members of the KKK?

OTL! smn een 34

Show this thread

 

ttps://drive.google.com/drive/folders/1-johAStA0ZzjNA 1ERixRzPk65z2x-9cH
8/3/2020 IMG_9292.PNG

ae csc Veh o 1818) 0 0M SAIS M nAoR OU o1s1Kcre,

saintlaurentkhan @ysikhan - Jun 17
Talem mime (emis ai bitch

ST mr @KTLA - Dec 25, 2015

 

Louisiana police officer crashes after owl
_ flies into patrol car, starts pecking at lt
lat iT set ae :

 

©) 2.8K TT) 221.2K © 11M

 

https://drive.google.com/drive/folders/{-DXACerF TgaBCpVvSUCCNgdterSGEnF 1
IMG_9316.PNG

{2 stay 6ft from me Retweeted

feral hog nostalgia account @ © JunG sv
Imfao what a fucking loser

 

0:17 3.7M views

CO 1.7K Rimasis 1,4

Show this thread

ive.google.com/drivefolders/1-DXACerF TgaBCpVv5UCCNgdterSGEnF1

 
8/3/2026 IMG_9035.PNG

| Retweeted
azrm™ @Bzr924 - Jun 6

American cops when they find out there's a
place called "The black sea"

 

https://drive.googie.com/drive/folders/1I|IACFpi4ZIZRZ_18Psha8x_KLtidfvge 14
8/3/2020 IMG_9507.PNG

EBM acclAncisatsie|
scam likely @_angelicce - Jun 22
Put a cop on an airplane... swine flu

 

https:/drive.google.com/drive/folders/1-XydaWapiDa2L7h_HrFhud-miB3xZj5x 1
8/3/2020 IMG_9522.PNG

hu-lia-na @juliana36921688 - Jun 23
) fire and arrest these killers

 

https://drive.google.com/drive/folders/1 wG5nzE FkujNgXxqvGWithviwixssiOzHfL

1
8/3/2020 IMG_9526.PNG

 

https://drive.google.com/drive/folders/1wG5nzEFkujNgXqvGWihviWix8si0zhiL

1ff
EXHIBIT C
8/3/2020 IMG_9503.PNG

tl jash Retweeted
6'8” UCE @six8uso - Jul 1 v
Soldiers are going missing, black people are
getting killed & kidnapped, children are
_being raped and put in cages by the_
government, this whole country Is ran by
pega: but y’all still gonna celebrate 4th

tT) 185.2K ON eT

 

https:/drive.google.com/drive/folders/1-xydaWaptDa2L7h_HrFhud-miB3xzjox 1
8/3/2026 IMG_9883.PNG

Tweet

 

Chun-Li
@BRAYCE

7.

_ Florida, please do not elect this man.
at the nearest mental institution. )
AN LAKcI Mens) 1AT AGL ssiona

This Tweet Is unavailable.

1:16 PM - Jul 7, 2020 - Twitter for iPhone

 

1Retweet 6 Likes

a

 

https://drive.google.com/drive/folders/1 OBhXd7|TAutckBbAY QwWixyyFDBv2iPM7
8/3/2020 IMG_7EA4ECB2DD6A-1 jpeg

 

amir &
@iChase_the_hil

 

This is wtf I’m talking about! Let's
fucking goooo! Get these old white
men outta office. Change starts with

a
— <=

us my people =

bay

 

Stacey Abrams © @staceyabrams - 20

Turnout in Georgia’s 6/9 primary (final):

1,283,836 Democratic votes
1,033,308 Republican votes

05:12 - 7/4/20 - Twitter for iPhone

7 Likes

 

tl , &

https://drive.google.com/drive/folders/1-Ejlwiv4 TruGSXy1D_MxwXGlc3HuasAQ 1/4
8/3/2020 IMG_9359.PNG

@iChase_the_hill - Jun 11
We need all countries putting pressure on
these white men who have the power in the

US. Force them to reform or resign.

The Hill @ @thehill - Jun 9
US faces allegations of alelaarela rights en 1.
te MRR l a Loc

hill.cm/YI2qcCR

 

hitps://drive.gcogle.com/drive/folders/1-EjlwW4TruGSxXy1D_MxwXxGicaHuasAQ 4
8/3/2020 IMG_9361.PNG

Oranetsyicie!

Ben Wexler @ @mrbenwexler - Jun 1

Leaders who have hidden in a bunker and
gassed their own citizens include Saddam

Hussein, Adolf Hitlerand Donald Trump

tT) 218.7K © 685K it,

 

https://drive.google.com/driveffolders/1-Ejiwbv4TruGSxy1D_MxwXGic3HuasAQ 14
